DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) and specie A1 in the reply filed on 12/08/2021 is acknowledged.  Claims 13-14 and 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.
The traversal is on the ground(s) that Groups I and II have unity under 37 CFR 1.475 (b) because claims 1-19 and claims 20-24 fall under enumerated group (3) for combination of claims.  This is not found persuasive because the restriction mailed on 10/08/2021 was based on a lack of unity of the invention and it was not based on US practice. The restriction established that the special technical features is known in the art, and the prior office action stated on pages 3-4 that "the groups do not share the same or corresponding technical feature, therefore lack of unity of invention exists and the grouping as described in the restriction mailed on 10/08/2021 is maintained. 
Applicant further argues that election of species requirement should be withdrawn because Species 1 and 2 have common features and are intricately described in the specification. This is not found persuasive because species A1-A2 are directed to patentably distinct species. Species A1 and A2 are directed to distinct designs of additive manufacturing systems (i.e. specie A1 is directed to a fused deposition system and specie A2 directed to micro-precision extrusion system).  In addition, there is a search and/or examination burden for the patentably distinct species and  the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02).
The requirement is still deemed proper and is therefore made FINAL.

Note
Examiner wishes to point out to Applicant that claim(s) 1-12 and 15-19 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a feeder configured to accept and feed an object material” in all examined claims with corresponding structure/scope disclosed at [0011] of instant publication.
“a shear rate tuning mechanism being configured for controlling a shear rate imposed on the object material” in all examined claims with corresponding structure/scope disclosed at [0035] of instant publication.
“a temperature control mechanism for tuning the melt temperature and solidification of the object material” in all examined claims with corresponding structure/scope disclosed at [0041] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the rotatable nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is the rotatable nozzle same as “a nozzle” recited in claim 1 or it is a different nozzle? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brennan (US 2017/0120513).
Regarding claim 1, Brennan teaches an additive manufacturing system (10) for printing a 3D object (see Fig. 1), comprising:
a feeder (a first input port (18) and a second input port (20)) configured to accept and feed an object material ((26) and (28)) through the additive manufacturing system, the object material being a material of the 3D object to be printed (see Fig. 1;[0053-0055]);
a heater or heaters (heating elements (36) and (37)) in communication with the feeder, the heaters being configured to receive the object material from the feeder for controlled heating of the object material as the object material passes through the additive manufacturing system (see Fig. 1;[0059-0060]);
a nozzle (22) configured to receive the object material from the heaters and through which the object material is extruded for depositing the object material onto a build stage (build platform) (see Fig. 1; [0052], [0056-0058] and [0105]);
In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details).
Brennan further teaches a temperature control mechanism (i.e. heating elements (38)) for tuning the melt temperature and solidification of the object material throughout the additive manufacturing system (see Fig.1; [0029], [0059], [0061] and [0077]); and
a control or controls (16) for operating the shear rate tuning mechanism (34,35) and the temperature control mechanism (heater) capable to be in order to impact the localized evolution and final state of molecular orientation throughout the printed 3D object (see Figs. 1-2;[0051],[0056], [0075-0078] and [0107]).  In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details).

Claim(s) 1-4, 9-12 and 17-18 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Arao (US 2020/0361149).
Regarding claim 1, Arao teaches an additive manufacturing system (1) for printing a 3D object (MO) (see Fig. 1; [0008]), comprising:
a feeder (rollers (11)) configured to accept and feed an object material (F) through the additive manufacturing system, the object material being a material of the 3D object (MO) to be printed (see Fig. 1;[0034-0035];
a heater or heaters (heating block (15)) in communication with the feeder, the heaters being configured to receive the object material from the feeder for controlled heating of the object material as the object material passes through the additive manufacturing system (see Fig. 2;[0039]);

a shear rate tuning mechanism (i.e. a torsion rotation assembly (102) includes rollers (see Figs.1-2; [0038] and [0123-0124]) which reads on the claimed shear rate tuning mechanism Based on [0035] of the instant publication) being capable to be configured for controlling a shear rate imposed on the object material in one or more directions as the object material passes through the additive manufacturing system (see [0123-0124]).  In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details).
Arao further teaches a temperature control mechanism (i.e. a heating section to heat the fabrication object mounted on the fabrication table (3)) for tuning the melt temperature and solidification of the object material throughout the additive manufacturing system (see Figs.1 and 3; [0047]); and
a control or controls (100) for operating the shear rate tuning mechanism (102) and the temperature control mechanism (heater) capable to be in order to impact the localized evolution and final state of molecular orientation throughout the printed 3D object (see Fig. 3;[0054], [0122-0123] and [0125]).  In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details)
Regarding claim 2, Arao further teaches the additive manufacturing system, wherein the control (100) or controls are configured to operate the shear rate tuning mechanism (102) and the temperature control mechanism (heater) capable to be in order to impact the localized evolution and final state of the crystallinity throughout the printed 3D object (see Fig. 3; [0054], [0122-0123] and [0125]).
Regarding claim 3, Arao further teaches the additive manufacturing system, wherein the object material includes filler components and the control or controls are capable to be configured to operate the shear rate tuning mechanism (102) and the temperature control mechanism (heater) in order to impact the localized evolution and final state of filler distribution and alignment throughout the printed 3D object (see Fig. 1; [0107], [0115-0117], [0122-0123] and [0125-0126]).
claim 4, Arao further teaches the additive manufacturing system, wherein the temperature control mechanism includes a heating or cooling device to control the temperature of either a build surface of the build stage (3) or an ambient environment around the object material (see Figs. 1-3;[0044-0047] and [0054]).
Regarding claim 9, Arao further teaches the additive manufacturing system, wherein the shear rate tuning mechanism (102) includes an adjustable rotation device (adjustable roller) of the feeder, and the control or controls (100) selects a rate of rotation of the adjustable rotation device to increase or decrease the speed of flow of the object material (F) from the feeder and through the additive manufacturing system, thereby tuning the shear rate to which the object material is exposed (see Fig. 3;[0038],[0054] and [0123-0124]).
Regarding claim 10, Arao further teaches the additive manufacturing system, wherein the build stage (table (3)) is movable and the control or controls (100) are capable to be configured to move the build stage in concert with the selected rate of rotation (i.e. the controller configured to control the movement of the table (3) in Z-axis by controlling the Z-axis driving motor (36) and the controller also controlling rate of rotation of the rotation assembly) (see Fig. 3;[0052] and [0123-0126]).
Regarding claim 11, Arao further teaches the additive manufacturing system, wherein the adjustable rotation device (rollers) includes a set of rotating rollers between which the object material (F) is fed to the heater or heaters (15) (see Fig. 2; [0038-0039)] .
Regarding claim 12, Arao further teaches the additive manufacturing system, wherein the control or controls capable to adjusts the rate of rotation of the set of rotating rollers to increase or decrease the flow speed of the object material and the shear rate imposed on the object material (see Fig. 3; [0054] and [0123-0124]).  In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details).
Regarding claim 17, Arao further teaches the additive manufacturing system, wherein the object material is a polymer, polymer composite, or a polymer with filler (see [0035] and [0065]). 
Examiner notes that the object material is a material worked upon by the apparatus is viewed as recitation(s) of intended use and is given patentable weight only to the extent that structure is added to 
Regarding claim 18, Arao further teaches the additive manufacturing system, wherein the temperature control mechanism includes a temperature bed associated with the build stage (3) (see Fig. 3; [0047],[0134]  and [0135]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao (US 2020/0361149) as applied to claim 1 above, and further in view of Gardiner (US 2018/0370117).
Regarding claim 15, Arao does not explicitly teach wherein the shear rate tuning mechanism includes the nozzle which rotates about a longitudinal axis thereof to impose a controlled amount of shear in a circumferential direction on the object material.  In the same filed of endeavor, 3-D printing, Gardiner teaches an additive manufacturing apparatus (240) configured to expel material comprises a plurality of nozzles (241) configured to be rotated about a longitudinal axis thereof and capable to impose a controlled amount of shear in a circumferential direction on the object material (i.e. the nozzles (241) include a vibration mechanism to vibrate the build material immediately prior to expelling the build material, to induce shear thinning of the build material) (see Fig.23-24;[0002] and [0099-0100]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing system as taught by Arao with the shear rate tuning mechanism includes the nozzle which rotates about a longitudinal axis thereof to impose a controlled amount of shear in a circumferential direction on the object material as taught by Gardiner in order to induce shear thinning of the build material or otherwise assist the build material flowing from the nozzle (see [0099]).
Regarding claim 16, Arao does not explicitly teach wherein the control or controls selects a rate of rotation of the rotatable nozzle to tune the shear rate imposed on the object material. In the same filed of endeavor, 3-D printing, Gardiner teaches an additive manufacturing apparatus (240) configured to expel material comprises a plurality of nozzles (241) configured to be rotated about a longitudinal axis thereof and a controller capable to select a rate of rotation of the rotatable nozzle to tune the shear rate  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing system as taught by Arao with the control or controls selects a rate of rotation of the rotatable nozzle to tune the shear rate imposed on the object material as taught by Gardiner in order to control the rotation of the nozzle which will induce shear thinning of the build material or otherwise assist the build material flowing from the nozzle (see [0099]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao (US 2020/0361149) as applied to claim 18 above, and further in view of Feeney (US 2019/0009468).
Regarding claim 19, Arao does not explicitly teach wherein the temperature bed includes one or more blowers for heating or cooling the object material extruded from the nozzle on the build stage. In the same filed of endeavor, 3-D printing, Feeney teaches a heated build platform (800) for 3D printing includes blower (Fan (906)) for heating or cooling the object material extruded from the nozzle on the build platform (see Figs. 8-9; [0062], [0067] and [0069]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing system as taught by Arao with one or more blowers for heating or cooling the object material extruded from the nozzle on the build stage as taught by Feeney in order to provide active convection cooling device along with the platform, the low surface energy extruded material (see [0067]).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding Claim 5, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an additive manufacturing system as instantly claimed is that the prior arts Arao (US 2020/0361149), which is/are regarded as being the prior arts closest to subject- matter of the claim 5, fails to teach or suggest the shear rate tuning mechanism includes an adjustable channel in communication with the nozzle, the channel defines a gap through which the object material flows, and the control or 
Therefore, claim 5 is deemed novel and non-obvious over the prior art of record.
Regarding claims 6-8, they depend from claim 5; thus, they are also deemed novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743